Citation Nr: 1703732	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  10-29 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service connected headaches, diabetes mellitus, type II, and knee disabilities.

2.  Entitlement to service connection for left ear eustachian tube dysfunction.

3.  Entitlement to service connection for perforation of the ear drum, left ear.

4.  Entitlement to an evaluation in excess of 10 percent for a degenerative arthritis of left knee.

5.  Entitlement to an evaluation in excess of 10 percent for a right knee patellofemoral syndrome (with the exception of the temporary total rating from January 27, 2012 to March 1, 2012).

6.  Entitlement to a compensable evaluation for right knee limitation of extension.

7.  Entitlement to an evaluation in excess of 30 percent for migraine headaches with vertigo and dizziness.


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to July 2005, with an additional 5 months prior active duty.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2009, March 2013, and January 2014 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Roanoke, Virginia.

The Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge in October 2016.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran testified at the hearing before the undersigned that he receives all of his treatment at Walter Reed National Military Medical Center (WRNMMC) and that his treatment was ongoing.  The most recent treatment records associated with the claims file are dated in April 2014.  Therefore, the claims must be remanded for attempts to be made to obtain and associate with the claims file complete treatment records, dated since April 2014, regarding the Veteran from WRNMMC.  See 38 C.F.R. § 3.159 (2016).

With regard to the claim for sleep apnea, the Veteran has reported that he would wake up gasping for air while on active duty.  The Veteran and his spouse were married while he was on active duty and she reported that she noticed problems with his sleep while he was in service.  She stated that there were frequent times during the night where she would have the Veteran sit up so she could make sure he was having a steady air flow.  The Veteran has submitted a medical report indicating that he is diagnosed with sleep apnea.  The sleep study submitted by the Veteran reported that the Veteran was recommended a trial of weight loss.  The Veteran reported in a statement dated in June 2013 that his sleep apnea was aggravated by his migraine headaches and that his weight gain was caused by his inability to exercise due to his knee disabilities.  At the hearing before the undersigned the Veteran also attributed his weight gain to his diabetes mellitus.  

The Veteran has not been afforded a VA medical examination regarding the etiology of his sleep apnea.  As the Veteran is currently diagnosed with sleep apnea, has reported sleep problems since service, has reported that his weight gain was related to his inability to exercise due to his knee disaiblities, and as a private provider recommended a trial of weight loss to address sleep apnea, the Board finds it necessary to afford the Veteran a VA medical examination.  38 C.F.R. § 3.159 (c) (4); See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was afforded a VA medical examination with regard to his ears in January 2013.  At that time the examiner found that left ear eustachian tube dysfunction and left ear perforated ear drum were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale provided was that there was no evidence of pathology.  With regard to eustachian tube dysfunction, the examiner noted that the condition was resolved and there was no pathology to render an opinion.  With regard to left ear drum perforation, the examiner noted that there was no perforation seen in the records and no pathology to render an opinion.  

Review of the claims file reveals that in 2012 the Veteran was variously noted to have a perforation of the tympanic membrane and to not have a perforation.  Evidence associated with the claims file subsequent to the examination includes records of emergency treatment in January 2016 with regard to otic barotrauma, acute bilateral otalgia, and cerumen debris on tympanic membrane of the left ear.

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  As additional records regarding have been associated with the claims file indicating that the Veteran may have a current ear disability, the Board finds it necessary to afford the Veteran another VA medical examination.

Lastly, this remand orders that attempts be made to obtain additional treatment records.  The Veteran was most recently afforded VA examinations in connection with the headache and knee claims in March 2016.  If, and only if, additional treatment records relevant to the Veteran's claims for higher evaluations for knee disabilities and/or migraine headaches are associated with the claims file, the Veteran must be afforded new examinations regarding the severity of his knee and/or migraine headache disabilities.  Id.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file complete treatment records regarding the Veteran from Walter Reed National Military Medical Center dated since April 2014.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, the Veteran should be afforded an appropriate VA examination(s) to determine the etiology of any sleep apnea found to be present. Provide the examiner the Veteran's claims file for review. 

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater chance) that any sleep apnea found to be present is related to disease, injury, or other events during the Veteran's service.  

The examiner should also render an opinion regarding whether it is at least as likely as not that any sleep apnea found to be present is due to or permanently aggravated by the Veteran's diabetes mellitus, migraine headaches, and/or knee disabilities.

The examiner should comment on any significance with regard to sleep apnea of the Veteran's reports that his diabetes mellitus and knee disabilities have caused weight gain.

3.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any left ear eustachian tube dysfunction and left ear perforated ear drum found to be present.  The claims folder should be made available to the examiner for review.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any left ear eustachian tube dysfunction and/or left ear perforated ear drum found to be present is related to or had its onset during service.  The examiner should consider and discuss as necessary the conflicting reports of tympanic membrane perforation in 2012.  The rationale for all opinions expressed should be provided in a report.

4.  Thereafter, if and only if additional pertinent treatment records are obtained regarding the Veteran's migraine headaches and knee disabilities, schedule the Veteran for appropriate VA examinations to determine the severity of his service-connected migraine headaches, left knee disability, and right knee disability.  Copies of all pertinent records should be forwarded to the examiner(s) for review.  All indicated testing should be carried out and the results recited in the examination report.  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible. 

5.  Then, readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

